Citation Nr: 0514022	
Decision Date: 05/23/05    Archive Date: 06/01/05

DOCKET NO.  04-16 683	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Fargo, 
North Dakota



THE ISSUE

Entitlement to service connection for cirrhosis of the liver 
secondary to service-connected infectious hepatitis.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from May 1970 to December 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fargo, North Dakota.

The veteran's representative submitted a motion to advance 
the veteran's case on the docket in May 2005.  The motion was 
granted that same month.

The veteran's representative submitted a VA outpatient 
record, dated in May 2005, with the motion to advance the 
case on the docket.  The entry related to the veteran's 
health status at that time and was used as evidence to 
support the motion.  The entry did not provide any 
information other than the veteran's medical status as of the 
date of the entry in May 2005.  No opinion as to a 
relationship between the veteran's service-connected 
hepatitis and his cirrhosis of the liver was provided.

The Board notes that the veteran's case was certified on 
appeal in July 2004.  In general, regulations provide for the 
submission of additional evidence to the Board within 90 days 
after the appeal has been certified to the Board.  See 
38 C.F.R. § 20.1304(a) (2004).  In those instances where the 
submission of additional evidence is beyond the 90-day 
period, the veteran, in order to have the evidence 
considered, must show good cause for why the evidence was not 
submitted within the allowed 90-day period.  38 C.F.R. 
§ 20.1304(b)(1) (2004).

In this case, the additional evidence was submitted beyond 
the 90-day period allowed.  Indeed the evidence was created 
in May 2005.  The veteran has not provided good cause for the 
delay in submission.  38 C.F.R. § 20.1304(b)(1)(i).  
Accordingly, the Board will not consider the substance of the 
evidence in adjudicating the veteran's pending appeal.




FINDINGS OF FACT

1.  The veteran was granted service connection for infectious 
hepatitis in February 1972.

2.  Cirrhosis of the liver has not been caused or made worse 
by the veteran's infectious hepatitis.  


CONCLUSION OF LAW

The veteran does not have cirrhosis of the liver that is 
secondary to service-connected infectious hepatitis.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran served on active duty from May 1970 to December 
1971.  There is no evidence that the veteran was treated for 
hepatitis during service.  A review of his service medical 
records (SMRs) is negative for any indication of complaints 
or treatment related to hepatitis or cirrhosis.

Associated with the claims file are VA hospital records from 
January 1972.  The veteran was hospitalized with jaundice, 
and later diagnosed with infectious hepatitis.  The veteran 
gave a history of being exposed to cases of hepatitis in 
service.  The veteran also said that he had been drinking 
between 12 and 24 cans of beer per day for an extended period 
of time, at least through December 1971.

The veteran was granted service connection for infectious 
hepatitis in February 1972.  He was assigned a 30 percent 
disability rating at the time.

The veteran was again hospitalized at the VA hospital in 
Fargo, North Dakota, in August 1972.  The veteran was treated 
for injuries received in a motor vehicle accident.  There was 
no reference to hepatitis or cirrhosis.

The veteran was afforded a VA examination in December 1972.  
The veteran was found to have mild residuals of his 
hepatitis.  The veteran's disability rating was reduced to 10 
percent in January 1973.

The veteran was afforded another VA examination in December 
1974.  The examiner said that there was no evidence of 
hepatitis at the time of the examination.  The veteran's 
disability rating for his service-connected infectious 
hepatitis was reduced to a noncompensable rating in January 
1975.

The veteran submitted his current claim for benefits in March 
2003.  At the time the veteran styled his claim as a claim 
for "service connection increase for my sc Hepatitis 
condition and cirrhosis of the liver, spine conditions."  He 
said that all of his medical treatment had been at the VA 
medical center (VAMC) in Fargo.

The RO wrote to the veteran in March 2003 and informed him of 
the evidence/information required to substantiate his claim.  
The letter informed the veteran of what evidence he needed to 
submit to show that his hepatitis had increased in severity.  
He was asked to identify any source of treatment.  He was 
also told that, if he had not recently been treated or 
examined by a doctor, he could submit his own statement 
describing his symptoms.  The veteran was told that he should 
submit any information or evidence within 30 days.

The veteran submitted a statement in April 2003 wherein he 
said that he was treated at the Fargo VAMC about a month 
after he got out of service in December 1971.  He said that 
he had no other information that he wanted to add to his 
file.

VA records for a period of treatment in December 1989 were 
obtained.  The records pertained to treatment for a sprained 
left wrist.

The veteran's representative submitted a statement in July 
2003 that acknowledged the RO's March 2003 letter.  The 
representative said that the veteran had all of his medical 
treatment at the Fargo VAMC and that he had no further 
medical evidence to submit.  The representative also said 
that they waived the due process period as the veteran's 
hepatitis condition had worsened.

The veteran submitted a statement in July 2003 in response to 
the March 2003 letter.  He repeated his statement that all of 
his treatment had been at the Fargo VAMC and that he was seen 
in either May or June 2003.  He also asked that the RO 
"waive" the 30-day rule and rate his claim as soon as 
possible.

The veteran was afforded a VA examination in August 2003.  
The examiner noted the veteran's prior hospitalization for 
hepatitis in 1972.  He also noted that the hospital summary 
noted that the veteran drank a lot of beer at the time.  The 
veteran had developed chronic hepatitis with cirrhosis, 
ascites, hemorrhoids, and an umbilical hernia.  The veteran 
denied having a blood transfusion before 1992, intravenous 
drug use, blood exposure, or tattoos; he had no cocaine use 
and no dialysis, but he did drink a lot of alcohol in service 
and since.  He said that he had multiple sex partners in 
service and since.  The veteran also reported muscle wasting 
and that he had lost weight from 225 pounds to 176 pounds 
over the last few years with a loss of appetite.  The 
examiner noted that the laboratory studies were done for 
possible hepatitis C; however, they were negative.  The 
veteran was noted to have elevated transaminases and elevated 
prothrombin time.

The assessment was chronic hepatitis with cirrhosis, ascites, 
portal hypertension, portal hypertensive gastropathy, and 
hemorrhoids.  There was a history of hepatitis A at the end 
of the veteran's service in 1971.  The examiner also said 
that there was chronic cholelithiasis.  Finally, the examiner 
opined that it was less than likely that the veteran's 
hepatitis in service was the cause for his cirrhosis.  He 
added that it was more than likely that life-long alcohol use 
was the cause.

The veteran's claim for service connection for cirrhosis was 
denied by way of a rating decision dated in August 2003.  The 
RO denied service connection on a direct basis and as 
secondary to service-connected infectious hepatitis.

The veteran submitted his notice of disagreement in October 
2003.  He argued that his cirrhosis was secondary to his 
service-connected hepatitis.  He requested another medical 
opinion.  He also said that all of his medical evidence was 
with the Fargo VAMC.

The veteran was issued a statement of the case (SOC) in 
February 2004.  He submitted his substantive appeal in April 
2004.  The veteran argued that his cirrhosis was secondary to 
his service-connected hepatitis.  He said that he had heard 
that his type of hepatitis comes back in the form of 
cirrhosis after 25 to 30 years.  The veteran submitted 
several printouts of medical information from a Mayo Clinic 
web site.  The printouts pertained to cirrhosis, hepatitis A, 
hepatitis B, and hepatitis C.

The Board notes that the material that relates to hepatitis A 
indicates that hepatitis A does not develop into chronic 
hepatitis or cirrhosis.  The material also states that the 
virus does not remain in the body once the infected person 
has recovered.

Associated with the claims file is a VA discharge summary for 
a period of hospitalization in December 2003 and VA 
outpatient records for treatment provided in April 2004.  The 
discharge summary related to treatment provided for the 
veteran's cirrhosis.  The veteran's hepatitis was not 
mentioned, even by history.  The veteran's cirrhosis was 
attributed to a long history of alcohol abuse.  The summary 
noted that the veteran continued to drink alcohol.  

The VA outpatient records reflect additional treatment for 
the veteran's cirrhosis.  An entry dated April 8, 2004, 
recorded a past medical history from the veteran that was 
notable for cirrhosis secondary to hepatitis A and 
alcoholism.  The diagnostic assessment from that entry did 
not mention the veteran's hepatitis.  The entry also noted 
that the veteran was to be counseled to stop drinking 
alcohol.

The veteran's representative submitted additional argument in 
July 2004 that cited to the VA outpatient entry dated April 
8, 2004.  The representative noted the language used by the 
examiner to record the veteran's past medical history--
specifically, that the veteran's history was notable for 
cirrhosis secondary to hepatitis A and alcoholism.

II.  Analysis

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2004).  In addition, certain 
chronic diseases, including cirrhosis of the liver, may be 
presumed to have been incurred during service if the disorder 
becomes manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  Further, a 
disability is service connected if it is proximately due to 
or the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a) (2004).  Moreover, when aggravation of a 
nonservice-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The veteran underwent VA examinations in December 1972 and 
December 1974.  There was no evidence of hepatitis by the 
time of the December 1974 VA examination.  There was no 
evidence of cirrhosis, by way of a diagnosis.  The first 
medical evidence of the veteran having a diagnosis of 
cirrhosis is from the August 2003 VA examination.  The 
examiner noted the veteran's long history of alcohol use and 
attributed the veteran's cirrhosis of the liver to that 
alcohol use.

The additional VA records from December 2003 to April 2004 do 
not support the veteran's claim.  He was hospitalized in 
December 2003, primarily for treatment of ascites.  The 
hospital summary noted the veteran's long history of alcohol 
use and that he was currently alcohol dependent.  The veteran 
was advised to quit drinking.  The summary did not relate the 
veteran's cirrhosis of the liver to his service-connected 
infectious hepatitis.

The VA outpatient records show continued care related to the 
veteran's cirrhosis of the liver.  The April 8, 2004, entry 
recorded a history, as provided by the veteran, of having 
cirrhosis of the liver as secondary to hepatitis A and 
alcohol abuse.  However, it should be noted that a mere 
transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the transcriber is a medical 
professional.  LeShore v. Brown, 8 Vet. App. 406 (1996).  
Further, the physician did not later provide an assessment 
that related the veteran's cirrhosis to his service-connected 
hepatitis.  Rather, the physician listed the veteran's 
assessment as umbilical hernia, cirrhosis, and alcoholism.  
That particular entry, as well as other entries dated in 
April 2004, show that the veteran continued to consume 
alcohol.

The veteran asserted that his "type" of hepatitis would 
come back after 25-30 years and cause cirrhosis of the liver.  
He submitted printouts of material from a web page for the 
Mayo Clinic in support of his contention.  The material does 
not support the veteran's assertion.  He was treated, and is 
service-connected for, hepatitis A.  The material submitted 
by the veteran does not support his contention of a nexus 
relationship between hepatitis A and cirrhosis in general.  
Moreover, where, as here, a medical opinion is required to 
diagnose the condition and to provide a nexus to service, 
only a qualified individual can provide that evidence.  As a 
layperson, the veteran is not qualified to offer medical 
opinions.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The veteran has not provided any medical opinion that links 
the cause or worsening of his cirrhosis of the liver to his 
service-connected infectious hepatitis.  

There is no evidence of record that the veteran has ever been 
diagnosed with hepatitis C, which can lead to cirrhosis of 
the liver, as noted in the veteran's submissions.  The August 
2003 VA examiner stated that tests at that examination were 
negative for hepatitis C.  Further, the veteran has not 
alleged that he has hepatitis C.  As noted in the evidence 
section, the medical opinion evidence in this case points to 
alcohol use, not infectious hepatitis, as the cause of 
cirrhosis.  Indeed, the VA examiner indicated that it was not 
likely that the veteran's cirrhosis was caused by his 
hepatitis.  Additional information in the file regarding 
hepatitis A also leads to the conclusion that it did not make 
any cirrhosis worse.  This is especially so given that it 
resolved.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for cirrhosis of the liver.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  

In so finding, the Board has considered the applicability of 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106- 475, 114 Stat. 2096, (codified as amended at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2004)), and the implementing regulations 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2004).

Under the VCAA, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim. 38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2004).  There is no outstanding information or 
evidence needed to complete a claim in this case.  The 
veteran filed his claim for compensation in March 2003.  The 
necessary information to complete his application for 
benefits is of record.

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002).  In addition, 38 C.F.R. § 3.159(b), 
details the procedures by which VA will carry out its duty to 
notify.

The RO notified the veteran of the evidence/information 
required to substantiate his claim by way of a letter dated 
in March 2003 as noted above.  

The veteran initially responded to the RO's letter in April 
2003.  He reported treatment at the Fargo VAMC in early 1972.  
He said that he had no other information he wanted to add to 
his claim.

The veteran, and his representative, wrote to the RO in July 
2003.  The veteran related that all of his treatment was at 
the Fargo VAMC.  The representative said that the veteran had 
no further medical evidence to submit.

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  In summary, the 
Board finds that no additional notice is required under the 
provisions of 38 U.S.C.A. § 5103 as enacted by the VCAA and 
38 C.F.R. § 3.159(b).  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

The RO assisted the veteran in the development of evidence.  
Treatment records were obtained from VA.  The Board notes 
that the veteran said in July 2003 that he had been seen at 
the Fargo VAMC in May or June 2003.  There are no records 
from that period in the claims file.  However, the veteran 
has not alleged that those records are pertinent to his 
claim.  Further, later VA records were associated with the 
claims file.  The veteran has been apprised of the records 
obtained from the Fargo VAMC.  He has not alleged that there 
are any outstanding pertinent records.

The veteran was also afforded a VA examination.  He submitted 
material from a Mayo Clinic web site in support of his claim.  
The veteran has not alleged that there is any outstanding 
evidence that would support his contentions.  The Board is 
unaware of any outstanding evidence.  Therefore, the Board 
finds that the VA has complied with the duty-to-assist 
requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159(c)-(e) (2004).



	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for cirrhosis of the liver 
as secondary to service-connected infectious hepatitis is 
denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


